IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00196-CV

JASON PUMPHREY,
                                                            Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                    Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-16-44759


                           MEMORANDUM OPINION


      Jason Pumphrey, an inmate of the Texas Department of Criminal Justice, filed suit

against the Texas Department of Criminal Justice alleging that TDCJ violated his due

process rights under the 14th Amendment of the United States Constitution. The Attorney

General filed an Amicus Curiae Chapter Fourteen Advisory in the trial court asserting that

Pumphrey failed to comply with the procedural and substantive requirements of Chapter
14 of the Texas Civil Practice and Remedies Code. The trial court entered judgment

dismissing Pumphrey’s suit for failing to comply with Chapter 14. We affirm.

       Pumphrey brings two issues on appeal. He argues that the trial court erred in

dismissing his appeal under Chapter 14 of the Texas Civil Practice and Remedies Code

and that any possible non-compliance with the Texas Civil Practice and Remedies Code

was caused by the district clerk failing to file his petition.

       Section 14.005 of the Texas Civil Practice and Remedies Code provides:

              (a) An inmate who files a claim that is subject to the grievance system
              established under Section 501.008, Government Code, shall file with
              the court:

              (1) an affidavit or unsworn declaration stating the date that the
              grievance was filed and the date the written decision described by
              Section 501.008(d), Government Code, was received by the inmate;
              and
              (2) a copy of the written decision from the grievance system.

              (b) A court shall dismiss a claim if the inmate fails to file the claim
              before the 31st day after the date the inmate receives the written
              decision from the grievance system.

              (c) If a claim is filed before the grievance system procedure is
              complete, the court shall stay the proceeding with respect to the
              claim for a period not to exceed 180 days to permit completion of the
              grievance system procedure.

TEX.CIV.PRAC & REM. CODE ANN. § 14.005 (West 2002).




Pumphrey v.TDCJ                                                                         Page 2
        In his petition, Pumphrey states that he resubmitted1 his grievance on December

9, 2015, and that the grievance was answered on January 11, 2016. The district clerk filed

his petition on March 9, 2016. Pumphrey did not file an affidavit or unsworn declaration

stating the date that the grievance was filed and the date he received the written decision.

TEX.CIV.PRAC & REM. CODE ANN. § 14.005 (a) (1) (West 2002). The trial court did not abuse

its discretion in dismissing the cause of action pursuant to TEX.CIV.PRAC & REM. CODE

ANN. § 14.005 (b) (West 2002). We overrule the first issue.

        Pumphrey next argues that the district clerk failed “to file his Petition for Judicial

Review when it was timely submitted under the Mailbox Rule.” Pumphrey contends that

his petition was put in the prison mail system on February 19, 2016 and postmarked

February 22, 2016. The district clerk returned the petition to him without filing it.

Pumphrey again mailed his petition, and it was filed in the trial court on March 9, 2016.

Pumphrey did not file an affidavit or unsworn declaration stating the date that the

grievance was filed and the date he received the written decision as required by Section

14.005 (a) (1) of the Texas Civil Practice and Remedies Code. Therefore, the date of the

filing by the district clerk was not the sole cause of the failure to comply with the

requirements of Chapter 14 of the Texas Civil Practice and Remedies Code. The trial




1 We do not address whether the “refiling” of a prior grievance can properly be used to start a “new”
timetable in which to file suit.

Pumphrey v.TDCJ                                                                                    Page 3
court did not abuse its discretion in dismissing the cause of action pursuant to Section

14.005 (b) of the Texas Civil Practice and Remedies Code.




                                        AL SCOGGINS
                                        Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 2, 2016
[CV06]




Pumphrey v.TDCJ                                                                   Page 4